Citation Nr: 0418147	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether an overpayment created by the removal of a dependent 
child from the veteran's award retroactive to August 30, 
1999, was proper, to include the question of whether the 
overpayment resulted from sole administrative error on the 
part of VA. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which charged the veteran with an overpayment debt of 
$4,896.06 in additional compensation benefits paid to him by 
reason of having a dependent child, while his daughter 
simultaneously received Chapter 35 Dependents' Educational 
Assistance.  The veteran appeals that determination, 
asserting that the overpayment was not properly created and 
that he should not be charged with the debt.


FINDINGS OF FACT

1.  From August 1999 to October 2001, the veteran was paid 
extra compensation by reason of having a dependent child who 
was over 18 and in school; simultaneously, the child received 
Chapter 35 educational assistance.  Such concurrent payment 
of these VA benefits is not permitted.  The veteran has been 
charged with a compensation overpayment debt of $4,896.06 due 
to the concurrent payments.

2.  The veteran was neither aware of nor caused the erroneous 
compensation payments; the erroneous payments were due solely 
to VA error.


CONCLUSION OF LAW

The overpayment of compensation benefits in the amount of 
$4,896.06 was the result of an erroneous award based solely 
on VA administrative error.  Such overpayment was not 
properly created, and the related debt assessed against the 
veteran is not valid.  38 U.S.C.A. § 5112 (West 2002); 
38 C.F.R. § 3.500 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment in this case arose when the veteran was 
erroneously paid extra compensation benefits, during the 
period from August 1999 to October 2001, for a dependent 
child who was over 18 and in school, at the same time this 
child was receiving Chapter 35 educational assistance.  See 
38 U.S.C.A. §§ 101(4), 1115.  VA regulations prohibit payment 
of extra compensation for a dependent child based on school 
attendance, concurrently with the child receiving Chapter 35 
educational assistance.  38 C.F.R. §§ 3.667, 3.707, 21.3023.  
Further, an election of Chapter 35 educational assistance is 
a bar to subsequent compensation on account of the child's 
school attendance.  Id.  Therefore, the veteran was not 
properly entitled to receive the additional compensation 
based on his child's school attendance, for the same period 
of time the child was receiving Chapter 35 educational 
assistance.

The veteran essentially advances on appeal that the alleged 
overpayment of VA disability compensation benefits in the 
amount of $4,896.06 was not properly created as the VA knew 
it was paying his daughter Chapter 35 Dependents Educational 
Assistance at the same time he was being paid for her as a 
dependent student. 

If a debt was solely the result of VA administrative error, 
the effective date of the reduction of benefits would be the 
date of the last payment based on this error; consequently, 
there would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  As 
a result, there would no valid debt.  

Whether the RO's actions in erroneously paying duplicate 
benefits is sole administrative error depends upon whether 
the payee knew, or should have known, that the payments were 
erroneous.  Where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's 
knowledge, the effective date of the discontinuance of the 
erroneous payment is the date the award became erroneous, but 
not earlier than the date entitlement ceased.  38 U.S.C.A. 
§ 5112(b)(9); 38 C.F.R. § 3.500(b); Jordan v. Brown, 10 Vet. 
App. 171, 174 (1997).  Thus, if the veteran was aware of or 
caused the erroneous payment, the retroactive reduction in 
his compensation benefits would be correct, and the 
overpayment valid.

The basic facts are not in dispute, and may be briefly 
summarized.  Service connection was established for post-
traumatic stress disorder (PTSD), then rated as 50 percent 
disabling by rating decision dated in June 1995.  In a June 
1995 letter, the RO advised the veteran his award of 
compensation benefits included additional benefits for his 
spouse, and children.  Reference was made to the children as 
dependents for purposes of payment of this additional amount.  
The veteran was similarly advised in an April 1996 letter 
that informed him that his service-connected disability had 
been evaluated as 70 percent disabling.  In August 1999, 
effective from May 1999, the veteran was awarded a 100 
percent rating for his service-connected PTSD.  An August 
1999 RO letter informing him of this award also informed him 
that his wife and children were eligible for Dependents' 
Educational Assistance benefits.  A pamphlet explaining this 
benefit and an application were enclosed.  Among other 
things, the pamphlet noted that a child eligible for 
compensation based on school attendance must elect which 
benefit to receive, and that an election of educational 
assistance was a bar to further payment of compensation after 
the age of 18 years.

Thereafter, in June 2000, an application for Chapter 35 
educational assistance benefits was received from veteran's 
daughter, A. E.  Her educational file is not of record.  
However, the record contains a copy of A. E.'s application.  
That form contained a section titled "Election" which 
indicates that the commencement of a program of education 
under Chapter 35 would generally prohibit future payments of 
compensation otherwise payable as a result of school 
attendance.  Attention was drawn to the instructions, which 
further note that an election of Chapter 35 educational 
benefits was final, and could not be changed, and this meant 
that further payments of compensation based on school 
attendance after cashing the first check were prohibited.  
The veteran's daughter, A. E., was awarded Chapter 35 
benefits for the period from August 2000 to May 2001, and was 
continued on the veteran's award as a school child.

The record discloses that the veteran continued to receive 
additional compensation benefits based on A. E.'s school 
attendance.  There is no indication of record that the 
veteran was specifically advised concerning the potential 
consequences of 
A. E.'s receipt Chapter 35 assistance on his award of 
disability compensation.

In October 2000, the RO received notice of A. E.'s 
application for Chapter 35 benefits and award information.  
The action to remove A. E. from the veteran's award of 
compensation was subsequently undertaken in June 2001.  In 
July 2001, the veteran was informed of the erroneous 
payments, that the VA proposed to reduce his benefits 
retroactive to August 1999.  Notification of the reduction in 
benefits was forwarded to the veteran in November 2001.  The 
RO's retroactive adjustment resulted in the overpayment at 
issue.

The veteran contends that he relied upon VA to correctly 
adjust his payments.  He believes that the overpayment was 
administrative error.

As indicated, for the erroneous payments to have been sole 
administrative error, the veteran (or other payee) cannot 
have caused or been aware of the erroneous payments.  The 
information provided by the veteran and his daughter, A. E., 
was complete, timely, and accurate; therefore, the erroneous 
award was not caused by any of the payees. 

However, the evidence is less clear as to whether the veteran 
knew that the payments were erroneous.  In determining 
whether the veteran knew, or should have known, that the 
payments were erroneous, the Board must determine whether the 
veteran received adequate notification that his additional 
compensation for his dependent child in school, and her 
receipt of Chapter 35 educational assistance were mutually 
exclusive benefits.

The two benefits in this case - compensation to the veteran 
for a dependent child in school, and Chapter 35 benefits to 
the child - are both predicated on the same status, the child 
of the veteran, over the age of 18, and attending school.  
However, the compensation is awarded to the veteran, while 
the Chapter 35 benefits are awarded to the child.  Due to the 
potential for misunderstanding in these circumstances, the 
fact that they are mutually exclusive benefits is one that 
should be emphasized, to both the veteran and the child.  
While the Chapter 35 application form notes that the election 
of benefits is an important matter, the application form, 
instructions, and pamphlet all fail to adequately clarify the 
benefit which must be given up to obtain the educational 
assistance.  Specifically, these documents refer to payment 
of compensation.  However, the child, who directly receives 
the Chapter 35 benefits, and signs the election, does not 
separately receive compensation.  Rather, an additional 
amount is included in the veteran's compensation for his 
qualifying dependent children.  Moreover, the veteran's 
compensation awards did not contain any notification to him 
of the fact that both benefits cannot be received.  Indeed, 
the initial notification, in August 1999, that he was awarded 
benefits, including an amount for dependent children, 
together with the notification that his children were 
eligible for Chapter 35 educational benefits, could lead a 
reasonable person to assume the opposite. 

To summarize, the Board finds that the notices of record, 
while informing the dependent child applicant that election 
of Chapter 35 benefits was a bar to receipt of compensation 
benefits, did not adequately inform her that it was her 
father's amount of compensation which would be affected by 
their election.  Further, the veteran himself was not 
adequately notified that if his daughter received Chapter 35 
benefits, he could not receive compensation for her as 
dependent.  Thus, the Board is not persuaded that the 
evidence establishes the veteran can reasonably be charged 
with such knowledge.   

In view of all of these factors, the Board finds that the 
assessed debt, in the amount of $4,896.06, was due to sole VA 
administrative error.  Therefore, the effective date of the 
reduction of benefits based on the concurrent receipt of 
Chapter 35 benefits is the date of the last payment made in 
the erroneous amount.  38 U.S.C.A. 
§ 5112(b)(10); 38 C.F.R. § 3.500(b).  Accordingly, the 
assessed compensation overpayment debt of $4,896.06 is not 
valid and is not owed by the veteran.  





ORDER

The appeal is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



